02/18/2020
The Initial Case Management Conference in this matter
scheduled for February 19, 2020 is hereby adjourned Sine Die. A
settlement conference in this matter is scheduled for Thursday,
March 3, 2020 at 10:00 a.m. in Courtroom 17-D, United States
Courthouse, 500 Pearl Street, New York, New York. Parties
must attend in-person with their counsel. Corporate parties
must send the person with decision making authority to settle the
matter to the conference. The parties are instructed to complete
the Settlement Conference Summary Report and prepare pre-
conference submissions in accordance with the Judge Parker’s
Individual Rules of Practice. Pre-conference submissions must
be received by the Court no later than February 25, 2020 by 5:00
p.m.




                                                 02/18/2020
